RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 12/10/2021 have been received. In the response filed on 12/10/2021, claims 9, 10, and 24-34 were amended.
Claims 9, 10, 22, and 24-34 are pending. Claims 1-8, 11-21, and 23 are canceled. Claims 9, 10, 22, and 24-34 are rejected. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 10, 22, and 24-34 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 24-34 are indefinite because the phrase “the composition” lacks antecedent basis Claim 9 recites, “wherein the composition imparts an umami taste to the composition” lacks antecedent basis in the claims. 
Claims 10 and 24-34 each recite the phrase “the composition”. As such, claims 10 and 24-34 are also rejected because the phrase “the composition” lacks antecedent basis.  
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The transitional phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. MPEP 2111.03.
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03.

The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. MPEP 2111.03. A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format MPEP 2111.03 III. 
Claim 22 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 22 depends from claim 9. Claim 9 recites, “cat foodstuff consisting essentially of” (emphasis added). Claim 22 recites “The cat foodstuff of claim 9, wherein the cat foodstuff comprises” (emphasis added). The transitional phrase in claim 9 (consisting essentially of) limits the scope of the claim to the specified materials “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. The transitional phrase in claim 22 (comprises) opens the claim to include unrecited elements. Therefore, the transitional phrase in claim 22 broadens claim 9 to include unrecited elements (i.e., those unrecited elements that may materially affect the basic and novel characteristics of the claimed invention). 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 9, 10, 22, and 24-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imafidon et al., US 2005/0142169 A1; in view of Michel-SaIaun et al., WO 2013/007639 A1; and Katz et al., US 4,045,587; as evidenced by Janczuk et al., .
Regarding claim 9:
Claim Interpretation of a “cat foodstuff consisting essentially of”
	The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” In the present case, the specification and/or claims fail to identify what the basic and novel characteristics actually are. Therefore, the phrase “consisting essentially of” will be construed as equivalent to “comprising.”
Based upon the above discussion claim 9 is interpreted as follows. 
A cat foodstuff product comprising:
glycine in an amount between 0.055% and 3.8% by weight; 
alanine in an amount between 0.065% and 4.5% by weight; 
cysteine in an amount between 0.088% and 6.1 % by weight; 
histidine in an amount between 0.11 % and 7.8% by weight; 
leucine in an amount between 0.096% and 6.6% by weight; 
methionine in an amount between 0.11 % and 7.5% by weight; 
phenylalanine in an amount between 0.12% and 8.3% by weight; 
serine in an amount between 0.077% and 5.3% by weight; 
tryptophan in an amount between 0.15% and 10.2% by weight; 
tyrosine in an amount between 0.13% and 9.1 % by weight; 
furanone in an amount between 0.001 ppm and 40 ppm;
a first free amino acid selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine; 
a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, proline, and hydroxyproline; and
a furanone selected from the group consisting of furaneol, homofuraneol, sotolon, norfuraneol, abhexon, mesifuranone, and dimethoxyfuranone.
Prior Art
Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Imafidon discloses soloton (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).

Furanone in a concentration between 0.001 ppm and 40 ppm 
Imafidon discloses the palatability enhancing amount of the alpha cyclic enolone compound, which may be furanone, is from about 1 to about 10,000 ppm (para 0041-0042). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
If Imafidon alone is not sufficient to render the claimed furanone obvious, then Imafidon in combination with Katz renders the claimed furanone obvious. 
Katz discloses pet food (col. 6, ln. 53-54) comprising furanone according to the disclosed formulas (col. 2, ln. 30). Katz discloses furaneol (4-hydroxy-2,5-dimethyl-3(2H)-furanone, col. 2, ln. 41-42). Katz discloses the furanone enhancing the flavor of foodstuffs (agreeably altering flavor, col. 1, ln. 40-41). Katz discloses the furanone is a flavor enhancer (col. 6, ln. 43). Katz discloses a furanone in a range of about 10 ppm to about 10,000 ppm in the food (0.001-1.0%, col. 6, ln. 58-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises a furanone that is furaneol, as taught in 

Nucleotides and amino acids 
Imafidon discloses the composition may include other organoleptic substances (para 0066), palatability additives (para 0068), amino acids (para 0075), and palatability enhancers (para 0075). 
Imafidon does not disclose a first free amino acid selected from the group consisting of selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine or a second free amino acid selected from the group consisting of aspartic acid, cysteine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, praline, and hydroxyproline. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7). Michel-SaIaun discloses the composition produces pet foods having enhanced palatability (p. 1, ln. 7-8). 
NOTE: See below for more detailed explanations of specific amino acids and concentrations.  
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as suggested in Imafidon, wherein the palatability enhancer comprises free amino acids, as taught in Michel-SaIaun, to obtain a cat foodstuff comprising free amino acids. One of ordinary skill in the art would have been motivated to include the palatability-enhancing composition because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).

A first free amino acid selected from the group consisting of glycine, alanine, cysteine, histidine, leucine, methionine, phenylalanine, serine, tryptophan, and tyrosine; glycine in an amount between 0.055% and 3.8% by weight; alanine in an amount between 0.065% and 4.5% by weight; cysteine in an amount between 0.088% and 6.1 % by weight; histidine in an amount between 0.11 % and 7.8% by weight; leucine in an amount between 0.096% and 6.6% by weight; methionine in an amount between 0.11 % and 7.5% by weight; phenylalanine in an amount between 0.12% and 8.3% by weight; serine in an amount between 0.077% and 5.3% by weight; tryptophan in an amount between 0.15% and 10.2% by weight; and tyrosine in an amount between 0.13% and 9.1 % by weight
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes 0.04-20% glycine (Gly, p. 13, ln. 6, 9; Table 2); 0.08-30% alanine (Ala, p. 13, ln. 5, 9; Table 2); about 0.01 to 25% cysteine (Cys, p. 15, ln. 4-8); 0.01-10% histidine (His, p. 13, ln. 9; Table 2); 0.08-25% leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); 0.02-11% methionine (Met, p. 13, ln. 6, 9; Table 2); 0.05-10% phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); 0.01-25% serine (Ser, p. 15, ln. 4-6); 0.01-25% tryptophan (Trp, p. 15, ln. 4-6); and 0.05-10% tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Second free amino acid selected from the group consisting of aspartic acid, cystine, glutamic acid, glutamine, isoleucine, lysine, ornithine, threonine, valine, proline, and hydroxyproline
Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids that include aspartic acid (Asp, p. 13, ln. 9), cysteine (Cys, p. 15, ln. 4), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 
In addition to the reasons above, the combination of components and their concentrations are prima facie obvious for the following additional reasons: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the present case, both the present invention and the prior art use the claimed composition for the same purpose, i.e., a palatability enhancer. Imafidon and Katz disclose the palatability enhancing amount of furanone (see above). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including glycine (Gly, p. 13, ln. 6, 9; Table 2); alanine (Ala, p. 13, ln. 5, 9; Table 2); cysteine (Cys, p. 15, ln. 4-8); histidine (His, p. 13, ln. 9; Table 2); leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); methionine (Met, p. 13, ln. 6, 9; Table 2); phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); serine (Ser, p. 15, ln. 4-6); tryptophan (Trp, p. 15, ln. 4-6); tyrosine (Tyr, p. 13, ln. 5, 6, 9; Table 2), aspartic acid (Asp, p. 13, ln. 9), cysteine (Cys, p. 15, ln. 4), glutamic acid (Glu, p. 13, ln. 5, 6, 9), glutamine (Gln, p. 15, ln. 4), isoleucine (Ile, p. 15, ln. 4), lysine (Lys, p. 15, ln. 4), threonine (Thr, p. 15, ln. 4), valine (Val, p. 15, ln. 4), and proline (Pro, p. 13, ln. 5, 6, 9). 

In the parlance of In re Levin the amount of amino acids and furanone represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Properties 
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; “wherein the composition imparts an umami taste to a cat” do not patentably distinguish the claimed product from the prior art for the following reasons. 
First, the phrases represent a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As such, the property (umami taste) is not realized until such time as the product is consumed. The future intended use (consumption) and the organoleptic effects flowing therefrom that use do not alter patentably distinguish the claimed invention from the prior art.
Second, the property of exhibiting umami taste represents a known property of the claimed ingredients. As evidenced by Taylor et al., furanones (2,5-dimethyl-4-hydroxy-2H-furan-3-one) are known to affect the umami impressions of other flavour compounds (p. 96, 4.4.3 section). As evidenced by The Chemistry of Beef Flavor, furanones have a meaty flavor (p. 3, top para). Umami is a beefy flavor (p. 3, 1st full para). As evidenced by Janczuk et al., US 2013/0011345 A1, known compounds that 
Third, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. In the present case, the prior art suggests the claimed free amino acids and furanone. As such, the “discovery” that the “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; and “wherein the composition imparts an umami taste to a cat” cannot impart patentability to the claims.
Regarding claim 22: Imafidon discloses protein in amounts of 5-70%, 10-70%, and 10-60% (para 0048). Imafidon discloses fat in amounts of 2-50%, 5-50%, and 5-40% (para 0049). Imafidon discloses carbohydrate (para 0051). All weights discussed in Imafidon are on a weight basis (see e.g., 0042; 0067; Examples para 0081-0094). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Furthermore, the discussions of MPEP 2144.05 II and In re Levin apply here as above. Imafidon discloses the conventional nature of food comprising protein and fat. In the parlance of MPEP 2144.05 II, based upon the teaching of the prior art, the amount of protein and fat represent the mere carrying forward of an original patented conception involving only change of proportions or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the amount of protein and fat represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 10 and 24-34:
Claim Interpretation of “the composition consists essentially of”
The discussion of the transitional phrase “consisting essentially of applies here as above. In claims 10 and 24-34, the phrase “consisting essentially of” will be construed as equivalent to “comprising.”
Prior Art
Imafidon discloses furaneol (para 0008) and soloton (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026). Michel-SaIaun suggests the conventional nature of a palatability enhancing composition comprising free amino acids including histidine (His, p. 13, ln. 9; Table 2); proline (Pro, p. 13, ln. 5, 6, 9); alanine (Ala, p. 13, ln. 5, 9; Table 2); glycine (Gly, p. 13, ln. 6, 9; Table 2); threonine (Thr, p. 15, ln. 4); and glutamic acid (Glu, p. 13, ln. 5, 6, 9). 
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the prior art suggests the claimed free amino acids, furaneol, and soloton. As such, the selection of free amino acids, furaneol, and soloton is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application number 14/438811
Claims 9, 10, 22, and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 22, and 24-27 of copending Application No. 14/438811 in view of Michel-SaIaun et al., WO 2013/007639 A1; and Katz et al., US 4,045,587. This is a provisional nonstatutory double patenting rejection.
	The discussion of the transitional phrase “consisting essentially of applies here as above. The phrase “consisting essentially of” will be construed as equivalent to “comprising.”
‘811 claims cat foodstuff product consisting essentially of (claim 9): glycine in an amount between 0.055% and 3.8% by weight (0.074% and 3.8%, claim 9); alanine in an amount between 0.065% and 4.5% by weight (0.088% and 4.5%, claim 9); histidine in an amount between 0.11 % and 7.8% by weight (0.15% and 7.8%, claim 9); furanone in an amount between 0.001 ppm and 40 ppm (furaneol, claim 9). ‘811 claims a first free amino acid selected from the group consisting of glycine, alanine, histidine (claim 9); 
Furthermore, Katz discloses pet food (col. 6, ln. 53-54) comprising furanone according to the disclosed formulas (col. 2, ln. 30). Katz discloses furaneol (4-hydroxy-2,5-dimethyl-3(2H)-furanone, col. 2, ln. 41-42). Katz discloses the furanone enhancing the flavor of foodstuffs (agreeably altering flavor, col. 1, ln. 40-41). Katz discloses the furanone is a flavor enhancer (col. 6, ln. 43). Katz discloses a furanone in a range of about 10 ppm to about 10,000 ppm in the food (0.001-1.0%, col. 6, ln. 58-59).
It would have been obvious to one of ordinary skill in the art at the time of invention to use a palatability enhancer that is furaneol, as disclosed in Katz, as a palatability enhancing furanone, as claimed in '811, to obtain a pet food composition comprising amino acids and furanone. One of ordinary skill in the art would have been motivated to use the furanone to enhance the taste of the foodstuff. 
‘811 does not claim cysteine in an amount between 0.088% and 6.1 % by weight; leucine in an amount between 0.096% and 6.6% by weight; methionine in an amount between 0.11 % and 7.5% by weight; phenylalanine in an amount between 0.12% and 8.3% by weight; serine in an amount between 0.077% and 5.3% by weight; tryptophan in an amount between 0.15% and 10.2% by weight; and tyrosine in an amount between 0.13% and 9.1 % by weight. 
Michel-SaIaun is drawn to a palatability-enhancing composition for pet food (p. 1, ln. 5-6) and cat food (p. 1, ln. 9). Michel-SaIaun discloses a cat foodstuff (cat food, p. 12, ln. 15) comprising a palatability enhancer comprising free amino acids (p. 1, ln. 7). Michel-SaIaun discloses the composition produces pet foods having enhanced palatability (p. 1, ln. 7-8). Michel-SaIaun discloses free amino acids (p. 2, ln. 6). Michel-SaIaun discloses the mixture of free amino acids comprises at least four amino acids selected from the group that includes 0.04-20% glycine (Gly, p. 13, ln. 6, 9; Table 2); 0.08-30% alanine (Ala, p. 13, ln. 5, 9; Table 2); about 0.01 to 25% cysteine (Cys, p. 15, ln. 4-8); 0.01-10% histidine (His, p. 13, ln. 9; Table 2); 0.08-25% leucine (Leu, p. 13, ln. 5, 6, 9; Table 2); 0.02-11% methionine (Met, p. 13, ln. 6, 9; Table 2); 0.05-10% phenylalanine (Phe, p. 9, ln. 5, 6, 9, Table 2); 0.01-25% serine (Ser, p. 15, ln. 4-6); 0.01-
It would have been obvious to one of ordinary skill in the art at the time of invention to include a palatability enhancer in a cat food, as claimed in '811, wherein the palatability enhancer comprises free amino acids, as taught in Michel-SaIaun, to obtain a cat foodstuff comprising free amino acids. One of ordinary skill in the art would have been motivated to include the palatability-enhancing composition because it produces pet foods having enhanced palatability (Michel-SaIaun, p. 1, ln. 7-8).
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the parlance of MPEP 2144.05 II, the concentration of amino acid and furanones represent the mere carrying forward of an original conception involving only change of proportions or the substitution of equivalents doing the same thing, by substantially the same means. Therefore, the concentrations are not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the parlance of In re Levin the concentration of amino acid and furanones represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
The phrases “a first free amino acid that activates a cat umami receptor”; “a second free amino acid that does not activate the cat umami receptor”; “wherein the composition imparts an umami taste to a cat” do not patentably distinguish the claimed product from ‘811 for the following reasons. 
First, the phrases represents a properties flowing from a future intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. Umami taste does not exist in of itself. Umami taste is a sensory perception upon the consumption of a product. As such, the property (umami taste) is not realized until such time as the product is 
Second, the discovery of a new property or use of a previously known composition, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known composition. MPEP 2112 I and In re Spada, 15 USPQ 2d, 1655. As such, the “discovery” that the amino acids do or do not “activate a cat umami receptor” and that the composition exhibits an umami taste cannot impart patentability to the claimed product.
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids, and furaneol. As such, the selection of free amino acids, and furaneol is prima facie obvious. 

Claims 9, 10, 22, and 24-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 22, and 24-27 of copending Application No. 14/438811 in view of Michel-SaIaun et al., WO 2013/007639 A1; and Katz et al., US 4,045,587; as applied to claims 9, 10, 22, and 24-28 above, and in further view of Imafidon et al., US 2005/0142169. This is a provisional nonstatutory double patenting rejection.
‘811 in view of Michel-SaIaun and Katz is relied on as above. 
‘811 in view of Michel-SaIaun and Katz does not claim/disclose soloton. 
Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses foodstuff for companion animals (para 0030), which include cats (para 0030 and 0035). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses the alpha cyclic enolone compound may be a furanone (para 0008). Imafidon discloses furanones include furaneol (para 0008, 0029). Imafidon discloses soloton (4,5-dimethyl-3-hydroxy-2(5H)-furanone, para 0026).

The discussions concerning the remaining limitation of claim 9 and dependent claims 10, 22, and 24-28 apply here as above. 
With respect to the various combinations of free amino acids and furanone: It would have been obvious to one of ordinary skill in the art at the time of invention to select the recited combinations of free amino acids and furanone because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, ‘811 and the prior art suggests the claimed free amino acids, and furaneol, and soloton. As such, the selection of free amino acids, furaneol, and soloton is prima facie obvious. 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Secondary Considerations (remarks, p. 5-7)
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow 
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d).
“Synergistic” properties
When an inventor tries to distinguish his claims from the prior art by introducing evidence of unexpected “synergistic” properties, the evidence should at least demonstrate “an effect greater than the sum of the several effects taken separately.” Sakraida v. Ag Pro, Inc ., 189 USPQ 449, 453 (1976). Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). MPEP 716.02(a). 
In the present case, applicant’s evidence is not commeasure in scope with the claimed invention. The examples are not commensurate in scope with the claimed invention. 

Claim not commensurate with example:
Example 1: Cat preference for water containing 25mM proline + 25 mM histidine compared to 50 mM histidine
The claims do not recite cat water containing 25mM proline + 25 mM histidine.
Example 2: Cat preference for water containing 25mM proline + 25 mM histidine compared to 50 mM proline
The claims do not recite cat water containing 25mM proline + 25 mM histidine.
Example 3: Cat preference for water containing 25 mM threonine + 25 mM histidine compared to 50 mM threonine.
The claims do not recite cat water containing 25 mM threonine + 25 mM histidine.
Example 4: Cat preference for water containing 25 mM alanine + 25 mM threonine compared to a composition containing 50 mM alanine only
The claims do not recite cat water containing 25 mM alanine + 25 mM threonine.
Example 5: Cat preference for water containing 25 mM alanine + 25 mM threonine compared to a composition containing 50 mM threonine
The claims do not recite cat water containing 25 mM alanine + 25 mM threonine. 
Example 6: Cat preference for water containing 25mM glycine + 25 mM threonine compared with a composition containing 50 mM glycine
The claims do not recite cat water containing 25mM glycine + 25 mM threonine.
Example 7: Cat preference for water containing 25mM glycine + 25 mM threonine compared to water containing 50 mM threonine
The claims do not recite cat water containing 25mM glycine + 25 mM threonine
Example 8: Cat preference for water containing 25 mM histidine + 25 mM proline + 4 ppm furaneol compared to water containing 25 mM histidine + 25 mM proline
The claims do not recite cat water containing 25 mM histidine + 25 mM proline + 4 ppm furaneol


Applicant argues the Declaration filed on September 18, 2019 demonstrates unexpected results (remarks, p. 6). Examiner is not persuaded by this argument for the reasons provided in the Declaration under 37 CFR 1.132 section of the office action mailed on 10/9/2019 (see 10/9/2021 office action, p. 19-31). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619